 

Exhibit 10.1

AbTech no industries 300 [image_001.jpg]   H O L D I N G S, I N C.

 



 

SENT VIA EMAIL

 

Alex Lau

Golden Properties LLC

 

 

Re:Debt Conversion Terms

 

 

Dear Alex:

 

In a previous letter, I notified you that Abtech Holdings, Inc. (the “Company”)
had granted to you the right to convert your outstanding loans to the Company
into shares of the Company’s common stock (the “Common Stock”) at a conversion
price of $0.00627 per share (the “Conversion Price”). This conversion right was
conditioned upon the Company successfully amending its Articles of Incorporation
to increase the number of authorized shares to accommodate the conversion of
your loans and the conversion of debt by other debtholders who were offered the
same conversion terms.

 

The purpose of this letter is to advise you that on November 6, 2018, the
Company completed a reverse stock split with a corresponding adjustment to its
number of authorized shares. These events activated your conversion right
effective for 30 days beginning November 6, 2018 and ending December 6, 2018.

 

In addition, I am pleased to inform you that on November 15, 2018, the Company’s
Board of Director’s approved an adjustment to the Conversion Price of $0.00627
per share ($1.254 per share post-split) to $1.10 per share (post-split). This
revised conversion right will expire on December 6, 2018.

 

Please refer to Schedule 1 attached hereto for an updated accounting of your
loans to the Company including the calculation of interest due (collectively,
the “Debt”), which are eligible for the conversion right described in this
letter.

 

If you intend to take advantage of this conversion right, please complete the
accompanying NOTICE REGARDING INTENT TO CONVERT DEBT and send it to me on or
before December 6, 2018. Upon receipt of your notice we will ask our stock
transfer agent to issue a certificate to you for the appropriate number of
shares.

 

If you have any questions regarding the conversion of your Debt into Common
Stock, please contact me at grink@abtechindustries.com or Lane Castleton at
lcastleton@abtechindustries.com.

 

 



  Yours truly,         Abtech Holdings, Inc.               By: /s/ Glenn R. Rink
  Name:   Glenn R. Rink   Title:   President, C.E.O.

 

 

4110 N. Scottsdale Rd., Suite 235 Scottsdale AZ 85251

Phone 480.874.4000 Toll Free 1.800.545.8999 Fax 480.970.1665 Web
www.abtechindustries.com

Makers-of-Smart-Sponge [image_004.jpg]







 

 

 

Schedule 1

 



LENDER Loan Date  Loan
Amount Interest Rate  Interest Accrued Total Amount Due Rate Number of Shares of
Common Stock to be Issued Upon Conversion                 Golden Properties LLC
3/15/16  $   150,000.00 10%  $      40,931.51  $   190,931.51 1.10
                 173,574 Golden Properties LLC 3/28/16       150,000.00 10%
        40,397.26       190,397.26 1.10                  173,088 Golden
Properties LLC 4/11/16       100,000.00 10%         26,547.95       126,547.95
1.10                  115,044 Golden Properties LLC 4/25/16       100,000.00 10%
        26,164.38       126,164.38 1.10                  114,695 Golden
Properties LLC 5/6/16       200,000.00 10%         51,726.03       251,726.03
1.10                  228,842 Golden Properties LLC 6/14/16       100,000.00 10%
        24,794.52       124,794.52 1.10                  113,450 Golden
Properties LLC 7/7/16       150,000.00 10%         36,246.58       186,246.58
1.10                  169,315 Golden Properties LLC 7/15/16       110,000.00 10%
        26,339.73       136,339.73 1.10                  123,945 Golden
Properties LLC 7/28/16       150,000.00 10%         35,383.56       185,383.56
1.10                  168,531 Golden Properties LLC 8/12/16       200,000.00 10%
        46,356.16       246,356.16 1.10                  223,960 Golden
Properties LLC 8/23/16       150,000.00 10%         34,315.07       184,315.07
1.10                  167,559 Golden Properties LLC 9/8/16       200,000.00 10%
        44,876.71       244,876.71 1.10                  222,615 Golden
Properties LLC 9/23/16       165,000.00 10%         36,345.21       201,345.21
1.10                  183,041 Golden Properties LLC 10/5/16       285,000.00 10%
        61,841.10       346,841.10 1.10                  315,310 Golden
Properties LLC 10/20/16       205,000.00 10%         43,639.73       248,639.73
1.10                  226,036 Golden Properties LLC 11/3/16       171,000.00 10%
        35,746.03       206,746.03 1.10                  187,951 Golden
Properties LLC 11/17/16       177,000.00 10%         36,321.37       213,321.37
1.10                  193,929 Golden Properties LLC 12/2/16       132,000.00 10%
        26,544.66       158,544.66 1.10                  144,132 Golden
Properties LLC 12/16/16       143,000.00 10%         28,208.22       171,208.22
1.10                  155,644 Golden Properties LLC 12/29/16       193,000.00
10%         37,383.84       230,383.84 1.10                  209,440 Golden
Properties LLC 1/13/17       160,000.00 10%         30,334.25       190,334.25
1.10                  173,031 Golden Properties LLC 1/26/17       136,000.00 10%
        25,299.73       161,299.73 1.10                  146,636 Golden
Properties LLC 2/9/17       158,000.00 10%         28,786.30       186,786.30
1.10                  169,806 Golden Properties LLC 2/24/17       153,000.00 10%
        27,246.58       180,246.58 1.10                  163,861 Golden
Properties LLC 3/9/17       158,000.00 10%         27,574.25       185,574.25
1.10                  168,704 Golden Properties LLC 3/23/17       167,000.00 10%
        28,504.38       195,504.38 1.10                  177,731 Golden
Properties LLC 4/6/17       151,000.00 10%         25,194.25       176,194.25
1.10                  160,177 Golden Properties LLC 4/20/17       155,000.00 10%
        25,267.12       180,267.12 1.10                  163,879 Golden
Properties LLC 5/4/17       158,000.00 10%         25,150.14       183,150.14
1.10                  166,500 Golden Properties LLC 5/18/17       126,000.00 10%
        19,573.15       145,573.15 1.10                  132,339 Golden
Properties LLC 6/2/17       142,000.00 10%         21,475.07       163,475.07
1.10                  148,614 Golden Properties LLC 10/5/17       158,000.00 10%
        18,483.84       176,483.84 1.10                  160,440 Golden
Properties LLC 11/2/17         91,000.00 10%           9,947.67       100,947.67
1.10                   91,771 Golden Properties LLC 11/16/17       120,000.00
10%         12,657.53       132,657.53 1.10                  120,598 Golden
Properties LLC 11/30/17       130,000.00 10%         13,213.70       143,213.70
1.10                  130,194 Golden Properties LLC 12/14/17       147,000.00
10%         14,377.81       161,377.81 1.10                  146,707 Golden
Properties LLC 12/28/17       128,000.00 10%         12,028.49       140,028.49
1.10                  127,299 Golden Properties LLC 1/11/18       124,000.00 10%
        11,176.99       135,176.99 1.10                  122,888 Golden
Properties LLC 3/13/18           5,000.00 10%              367.12
          5,367.12 1.10                     4,879 Golden Properties LLC 9/11/18
        67,000.00 10%           1,578.63         68,578.63 1.10
                  62,344 Totals    $ 5,865,000.00    $ 1,118,346.62  $
6,983,346.62                 6,348,499





 



 

 

 

NOTICE REGARDING INTENT TO CONVERT DEBT

 

To the Board of Directors of Abtech Holdings, Inc.:

 

Pursuant to the terms of the debt conversion letter (the “Side Letter”) entered
into with Abtech Holdings, Inc. (the “Company”) on September 15, 2018,
memorializing the terms of the conversion of loans I have made to the Company
into shares of the Company’s common stock, as amended by the letter from Glenn
Rink dated November 15, 2018, please be advised that I am providing written
notice requesting the Company to convert $       ALL        (enter the dollar
amount to be converted or “ALL” if you intend to convert all of the debt and
accrued interest listed in the “Side Letter”) of debt owed to me by the Company
into shares of the Company’s common stock at the conversion price of $1.10 per
share. Please effect this conversion as soon as it is practicable following
receipt of this notice and compliance with all corporate and securities laws.

 

 



Sincerely,           Name of Debtholder: Golden Properties Ltd               By:
/s/ Alex Lau         Date: 6 Dec 2018  

 





 



 

